Dore, J.
(dissenting). While the budget as adopted is not absolutely immutable, the elaborate statutory provisions for its adoption would be rendered meaningless if after compliance therewith the board of education could by mere resolution effect such major amendments as are here proposed. Subdivision 2 of section 868 of the Education Law relating to the power to abolish positions is expressly made “ subject to the provisions of this chapter,” which include subdivision 7 of section 877, prescribing the method of making and filing the budget estimate and expressly providing that, if the amount of the estimate exceeds four and nine-tenths mills on every dollar of assessed valuation in the city liable to taxation (and concededly it did), the estimate as to such excess will be “ subject to such * * * action by the board of estimate and apportionment, the board of aldermen, (now the council) and the mayor as that taken upon departmental estimates submitted to the board of estimate and apportionment.” A limited exercise of power to abolish positions as a matter of administrative routine is one thing; the wholesale abolition here contemplated, amounting to a recasting of the budget without conforming to the required provisions of law relating to the making of a budget, is quite another.
If the board has the power claimed, to “ abolish ” positions to any extent at any time, it has, under the same statute, equal power to “ create ” positions to any extent at any time. By the exercise of both alleged grants of unlimited power, the board of education alone could overthrow and completely remake a budget immediately following its adoption and thereby nullify the budget-making provisions of the law (including the right of the public to notice and to be heard when positions are established and salaries fixed) and give no effect to the authority of agencies other than the board of education provided for by the terms of subdivision 7 of section 877. (See Matter of Rushford v. LaGuardia, 280 N. Y. 217, 232.) That conclusion seems to me to make the provisions of law for the preparation, adoption and finality of the budget meaningless.
I dissent and vote to affirm.
Orders reversed, with twenty dollars costs and disbursements, and the petition dismissed.